DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 09/20/2022. Claims 1-20 were pending. Claims 1, 18 were amended.
Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 102 with respect to claim 1 as being anticipated by Wu, the applicants stated:
	“Specifically, Wu et al. describes a polymer synthesized from a solution containing azobisisobutyronitrile ("AIBN"), 4-vinylbenzocyclobutane, styrene and methylmethacrylate. As such, the polymer described in Wu et al. has a quaternary cyano group derived from AIBN, not a primary cyano group derived from, for example, 3-bromopropionitrile, and it results in an unsuitably larger steric effect. Magley et al. is cited as disclosing a polymer comprising styrene, o-methyl styrene, p-methyl styrene, and t-butyl styrene. 
As such, Applicant respectfully submits that these cited references do not disclose or suggest a polymer comprising, at an end of a main chain or a side chain thereof, a group comprising a first functional group that forms a bond with a metal such that the polymer has a structural unit having a crosslinkable group derived from 4-vinylbenzocyclobutene in combination with a structural unit derived from styrene, a structural unit derived from t- butylstyrene and/or a structural unit derived from methyl (meth)acrylate, and that the first functional group is a primary cyano group, a sulfanyl group, an ethylenic carbon-carbon double bond-containing group, an oxazoline ring-containing group, a phosphoric acid group, an epoxy group or a disulfide group.”
The examiner disagrees.  Wu discloses that the synthesis polymer comprises azobisisobutyronitrile ("AIBN"), 4-vinylbenzocyclobutene, styrene and methylmethacrylate (See paragraph 0047-0049) that bond with metal (i.e. SiBARC; See Fig 3a-3d; paragraph 0031).  It is well known in the art that 4-vinylbenzocyclobutene has the formula structure as shown below which comprises an ethylenic carbon-carbon double bond as a first functional group (See evidence via https://www.sigmaaldrich.com/specification-sheets/120/028/733377-BULK_______ALDRICH__.pdf 


    PNG
    media_image1.png
    102
    214
    media_image1.png
    Greyscale

4-vinylbenzocyclobutene
	Therefore, Wu teaches the synthesis polymer comprises at an end of a main chain or a side chain thereof, a group comprising a first functional group that forms a bond with a metal such that the polymer has a structural unit having a crosslinkable group derived from 4-vinylbenzocyclobutene in combination with a structural unit derived from styrene, a structural unit derived from t- butylstyrene and/or a structural unit derived from methyl (meth)acrylate, and that the first functional group is an ethylenic carbon-carbon double bond-containing group.  Thus, the examiner maintains the previous ground of rejection.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-10, 14-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wu et al. (US 2013/0078576 A1).
Regarding to claim 1, Wu discloses a composition for selective modification of the base material surface, comprising:
A polymer (neutral polymer 1, neutral polymer 3, neutral polymer 3, Example 1-3) comprising at an end of a main chain or side group thereof, a group comprising a first functional group, the polymer form a bond with a metal (i.e. SiBARC) (See Fig 3, paragraph 0031, 0047-0049);
A solvent dissolving or dispersing the polymer  (paragraph 0047-0051);
Wherein the polymer comprises a structural unit having a crosslinkable group derived from 4-vinylbenzocyclobutene and at least one of a structural unit derived from styrene and a structure unit derived from methyl (meth)acrylate (See paragraph 0047-0051);
Wherein the polymer derived from 4-vinylbenzocyclobutene and methyl methacrylate.
It is well known in the art that 4-vinylbenzocyclobutene has the formula structure as shown below which comprises an ethylenic carbon-carbon double bond as a first functional group (See evidence via https://www.sigmaaldrich.com/specification-sheets/120/028/733377-BULK_______ALDRICH__.pdf 


    PNG
    media_image1.png
    102
    214
    media_image1.png
    Greyscale

4-vinylbenzocyclobutene

Regarding to claim 1, Wu does not explicitly disclose that the first functional group form a bond with a metal.  However, Wu clearly teaches that the polymer comprises 4-vinylbenzocyclobutene and methyl methacrylate.  Wu further discloses that the polymer (i.e. neutral layer) form a bond with a metal containing layer (i.e.  SiBARC layer; See Fig 3a-3d; paragraph 0031).  Further, it is noted that Wu’s first functional group comprises an ethylenic carbon-carbon double bond-containing group which is identical with applicant’s claimed first functional group as recited in claims 1, 5 and 18.
	It is clear from the record that Wu’s composition comprises the same ingredients with applicant’s claimed invention of claims 1, 5 and 18 includes having identical first functional group with applicant’s first functional group (i.e. ethylenic carbon-carbon double bond-containing group) and wherein the polymer form a bond with a metal.  Therefore, it is inherently that Wu first functional group (ethylenic carbon-carbon double bond-containing group) form a bond with a metal since Wu discloses the polymer (i.e. neutral layer) is bond with the metal containing layer (See paragraph 031, 0043, Fig 3a-3d).
As to claim 2, Wu discloses the metal is a constituent of a metal substance, an alloy (paragraph 0031, 0043).
	As to claim 3, Wu discloses the metal is copper, aluminum, titanium (See paragraph 0031, 0043).
	As to claim 4, Wu discloses a polystyrene equivalent number average molecular weight of the polymer is 1,000 to 60,000 (paragraph 0024-0025; Note: molecular weight at 1000 read on applicant’s range of “no less than 500 and no greater than 50,000”).
As to claim 5, Wu discloses a polymer comprises 4-vinylbenzocyclobutene, wherein the 4-vinylbenzocyclobutene has the formula structure as shown below which comprises an ethylenic carbon-carbon double bond as a first functional group (See evidence via https://www.sigmaaldrich.com/specification-sheets/120/028/733377-BULK_______ALDRICH__.pdf 


    PNG
    media_image1.png
    102
    214
    media_image1.png
    Greyscale

4-vinylbenzocyclobutene

	As to claim 6, Wu discloses the polymer comprises the structural unit derived from styrene (paragraph 0047-0050).
	As to claim 7, Wu discloses the polymer comprises at one end of the main chain thereof, the group comprise the first functional group (See paragraph 0047-0050; and formula structure of 4-vinylbenzocyclobutene).
	As to claim 8, Wu discloses the base material surface has a first region and a second region such that the second region is substantially a non-metal (See paragraph 0031, 0043). 
	As to claim 9, Wu discloses the polymer comprises the structural unit derived from styrene (paragraph 0047-0050).
	As to claim 10, Wu discloses the polymer comprises the structural unit derived from methyl (meth)acrylate (paragraph 0047-0050).
	As to claim 14, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole % with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 0.1 mol% to 20 mol%).
As to claim 15, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole % with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 1 mol% to 15 mol%).
As to claim 16, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole %  with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 3 mol% to 10 mol%).
As to claim 17, Wu discloses a polystyrene equivalent number average molecular weight of the polymer is 1,000 to 60,000 (paragraph 0024-0025; Note: molecular weight at 1000 read on applicant’s range of “no less than 500 and no greater than 50,000”).
As to claim 18, Wu discloses a polymer comprises 4-vinylbenzocyclobutene, wherein the 4-vinylbenzocyclobutene has the formula structure as shown below which comprises an ethylenic carbon-carbon double bond as a first functional group (See evidence via https://www.sigmaaldrich.com/specification-sheets/120/028/733377-BULK_______ALDRICH__.pdf 


    PNG
    media_image1.png
    102
    214
    media_image1.png
    Greyscale

4-vinylbenzocyclobutene

As to claim 19, Wu discloses the polymer includes the structural unit having a crosslinkable group in a range of 5 mole% to 90 mole%, or 10 mole% to 60 mole % with respect a total of structural units constituent polymer (See paragraph 016, 0018; Note: 5 mole% and/or 10 mole% is within applicant’s claimed range of 4 mol% to 8 mol%).
	As to claim 20, Wu disclose the polymer comprises, at one end of the main chain thereof, the group comprises the first functional group (See paragraph 0047-0050).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0078576 A1) as applied to claims 1-10, 14-20 above, and further in view of Magley et al. (US 2008/0118728 A1).

	As to claim 11, Wu fails to disclose the polymer comprises the structure unite derived from t-butylstyrene.  However, Wu clearly teaches the polymer comprises the structure unite derived from styrene or polystyrene or poly(styrene-b-t-butyl(meth)acrylate (paragraph 0024; 0047-0051). Magley teaches the polymer comprises styrene, o-methyl styrene, p-methyl styrene, t-butyl styrene and the like (See paragraph 0064).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu in view of Magley by having the polymer comprises the structure unite derived from t-butyl styrene because equivalent and substitution of one for the other would produce an expected result.
	
As to claim 12-13, Wu discloses the polymer comprises the structure unit derive from styrene and the structure unit derived from methyl (meth)acrylate (paragraph 0047-0051).  As to claim 12-13, Wu fails to disclose the polymer also comprises the structure unite derived from t-butylstyrene.  However, Wu clearly teaches the polymer comprises the structure unite derived from styrene or polystyrene or poly(styrene-b-t-butyl(meth)acrylate (paragraph 0024; 0047-0051). Magley teaches the polymer comprises styrene, o-methyl styrene, p-methyl styrene, t-butyl styrene and the like (See paragraph 0064).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wu in view of Magley by having the polymer comprises the structure unite derived from t-butyl styrene because equivalent and substitution of one for the other would produce an expected result.


Conclusion


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713